MAll

R OF

K—S--Y-

In DEPORTATION Proceedings
A-9825443
Decided by Board Janu-ary 30, 1961
Suspension of deportation—Eligibility—Application requirement under section
244(a)(1), 1952 act.
An application for adjustment of status under section 6, Refugee Relief Act
1f4:■ :-i. is not equivalent to, and may not lie s- uhstituted far, an application for suspension of deportation under section 244(a) (1) of the 1952 Act.

CHARGE:
Warrant: Act of 1924—Remained longer—seaman.

BEFORE THE BOARD

DISCUSSION: An order entered by the Assistant Commissioner,
Immigration and Naturalization Service on July 25, 1951. provides
for the deportation of the respondent as an alien who subsequent to
entry as a seaman remained longer than permitted. An appeal
from the decision of the Assistant Commissioner was dismissed by
the Board of Immigration Appeals on NOvember 15, 1951. The respondent now moves this Board to reopen the proceedings to permit the filing of an application for suspension of deportation under
section 244 of the Immigration and Nationality Act of 1952 (8
U.S.C. 1254).
The respondent, a native and citizen of China, male, unmarried,
34 years of age, alleges that he last entered the United States as a
seaman through the port of New Orleans, on or about December 5,
1949.
Respondent's motion to reopen the proceedings to permit application for suspension of deportation is predicated on the theory that
he is now statutorily eligible for this relief. Neither his motion nor
the brief in support thereof makes any reference as to which paragraph of section 244, supra, respondent relies upon in his claim of
eligibility.
Clearly, respondent is not statutorily eligible for relief under subparagraphs 2, 3, 4 and that portion of subparagraph 5 of section
244(a) which relates Lu remained-longer seamen because he did not
654377-63

is

209.

last enter the United States "within two years prior to ... the date
of enactment" of the 1952 Act (June 27, 1952). Since no application for suspension of deportation was filed under section 19(c) of
the Immigration Act of 1917, the savings clause of the 1952 Act
(section 405(a) ; 8 U.S,C. 1101, note) does not inure to respondent's benefit.
Respondent apparently seeks to establish eligibility for suspension of deportation under section 244(a) (1) [8 U.S.C. 1254(a) (1)]
on the basis of an application filed pursuant to section 6 of the
Refugee Relief Act of 1953. He maintains that this application for
adjustment of status, filed on June 23, 1955, and extended to August
31, 1957, is tantamount to an application for suspension of deportation and, therefore, is a proceeding which in effect sought the same
relief as suspension of deportation.
Paragraph 1 of section 244(a) of the Immigration and Nationality Act of 1952, by its terms, expired on December 24, 1957. Respondent apparently is of the belief that he is now statutorily eligible for suspension of deportation under the expired paragraph
regardless of the fact, that he did not file an application with the
Attorney General within the statutory five-year period. He reasons
that the section 6 (Refugee Relief Act of 1953) application filed
June 23, 1955, may be substituted for the application required by
paragraph 1 of section 244(0. Rup-ra_ Respondent cites no authority to support his position. An application to adjust status under
section 6 of the Refugee Relief Act of 1953 is not tantamount to an
application for suspension of deportation as the respective acts provide entirely different standards for eligibility thereunder. Section 6 of the 1953 Act requires that the application must be filed
not later than June 30, 1955. Paragraph 1 of section 244(a), supra,
requires, inter alia, physical presence in the United States for a

"continuous period of not less than seven years immediately pre(Emphasis supplied.)
Respondent on June 23, 1955, the date he filed his section 6 application, did not have seven years of continuous physical presence in
the United States. He last entered on December 5, 1949.
An appropriate order will be entered.
ORDER: It is directed that the uiuLiuu be and the same is hereby
ceding the date of (filing) such application."

denied.

210

